Colt, J.
The defendant justifies the seizure and sale of the plaintiff’s property under a tax collector’s warrant issued by the assessors of Uxbridge, which upon its face shows that the tax to be collected is in part made up of the sum assessed in accordance “ with the laws of the Commonwealth and the vote of the town ” to pay the appraised value of the property of the several school-districts taken by the town. The warrant also requires the collector to make allowance to the tax-payers of certain districts named, where the property of the district has been found to exceed the debts.
The provisions of the statutes for the abolition of the school district system require the taking possession by the town of all the property which the districts owned and could. convey; the appraisal of the same; the levy of a tax on the town for the amount *45of the appraisal; the remittance to the tax-payers of each district of the appraised value of their district property less the amount of the debts due from the district; and lastly, the assumption by the town of all the district debts. Gen. Sts. c. 39, § 3. St. 1869, c. 110; c. 423, § 6.
The plaintiff contends that these provisions are unconstitutional because the property of the district is taken and appropriated by the town without compensation provided therefor, and because the taxes imposed therefor are unreasonable and not proportional, and because the obligation of contracts is thereby impaired.
These objections to the statutes are not well taken. The laws in question were enacted in the legitimate exercise of that power by which the Legislature may require the performance of certain public duties by different municipal or political agencies at its discretion. Before their enactment, school districts were indeed quasi corporations with the power to hold property, to raise money by taxation for the support of schools, and with certain defined public duties. But they were public and political as distinguished from private corporations, and their rights and powers were held at the will of the Legislature, to be modified or abolished as public welfare might require. The property held by them for public use was subject to such disposition in the promotion of the objects for which it was held, as the supreme legislative power might see fit to make. The laws in question do nothing more; they provide for the transfer of public property and of a public duty connected with its use from one public corporation to another. In justice to those tax-payers in districts where the property transferred exceeds the debts, allowances are made intended to equalize as to such tax-payers the common burden. There is no attempt to provide compensation in the sense in which compensation is required when private property is taken for public use under the right of eminent domain. The right here exercised is quite distinct from that, and requires no provision for compensation. Whitney v. Stow, 111 Mass. 368. Weymouth & Braintree Fire District v. County Commissioners, 108 Mass. 142. Waldron v. Lee, 5 Pick. 323, 334. Freeland v. Hastings, 10 Allen, 570, 579, 580.
*46Nor do these statutes authorize taxation which under the bill of rights must be regarded as not reasonable and proportional. The benefits to be enjoyed from public improvements and the use of public property cannot be alike equal to all under any system. They are no more unequal under these laws than if districts had never existed or had not been abolished.
The obligation of contracts is not impaired. Some of the districts may be in debt, but the rights of the creditors are in no way prejudiced. The tax-payers of the district are sufficiently protected by the assumption of all these debts by the town. .
It is further insisted that even if no constitutional limitation has been invaded, yet the action of the town under these laws was so far illegal as to defeat the defendant’s justification. Without discussing in detail the several objections taken to the regularity of the proceedings, it is a sufficient answer that the assessors had jurisdiction of the subject matter, and that there is nothing on the face of the warrant to show any illegality in the assessment. The defendant was not bound to examine into the legality of the previous proceedings, and cannot be affected by the existence of any fact not disclosed which deprived the assessors of jurisdiction in the particular case. Sherman v. Torrey, 99 Mass. 472. Hubbard v. Garfield, 102 Mass. 72.
The jury found that the notice of sale, which was given by the defendant after the seizure of the plaintiff’s property, was posted as required by law. The essential requisites of a notice are contained in it. It is reasonably definite in fixing the time and place of the sale, and in its description of the property to be sold. Barnard v. Graves, 13 Met. 85, 87, 95.

Judgment on the verdict.